Citation Nr: 1035624	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  05-19 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a circulatory 
disability of the right lower extremity, including as secondary 
to a service-connected disability.

2.  Entitlement to service connection for a circulatory 
disability of the left lower extremity, including as secondary to 
a service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and S.M.




ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The Veteran had active service from October 1975 to March 1976 
and from June 1977 to September 1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision, by the Waco, 
Texas, Regional Office (RO), which denied entitlement to service 
connection for circulation problems in the legs.  An RO hearing 
was held in August 2005 before a Decision Review Officer (DRO) 
and a copy of the hearing transcript has been added to the 
record. 

In March 2007, December 2008, and July 2009, the Board remanded 
the Veteran's appeal to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for additional development.  

The issue of entitlement to service connection for a circulatory 
disability of the right lower extremity as secondary to a 
service-connected disability is addressed in the REMAND portion 
of the decision below and is REMANDED again to the RO/AMC.  VA 
will notify the Veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  The competent medical evidence shows that a circulatory 
disability of the right lower extremity, including post service 
diagnoses for deep vein thrombosis, is not related to service, to 
include in-service complaints of pain, swelling and numbness of 
the lower extremities.

2.  The competent medical evidence shows that the Veteran does 
not experience any current disability due to a circulatory 
disability of the left lower extremity.


CONCLUSIONS OF LAW

1.  A circulatory disability of the right lower extremity was not 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).

2.  A circulatory disability of the left lower extremity was not 
incurred in service and was not caused or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In a letter issued in January 2005, VA notified the appellant of 
the information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to provide 
and what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the 
appellant to submit medical evidence relating the claimed 
disabilities to active service and noted other types of evidence 
the Veteran could submit in support of his claims.  The Veteran 
also was informed of when and where to send the evidence.  After 
consideration of the contents of this letter, the Board finds 
that VA has satisfied substantially the requirement that the 
Veteran be advised to submit any additional information in 
support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

As will be explained below in greater detail, the evidence does 
not support granting service connection for a circulatory 
disability of the right lower extremity and for a circulatory 
disability of the left lower extremity, including as secondary to 
a service-connected disability.  Thus, any failure to develop 
these claims under the VCAA cannot be considered prejudicial to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claimant also has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

Additional notice of the five elements of a service-connection 
claim was provided in April 2007, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Notice as to what is required to substantiate a 
claim of service connection was provided in January 2005 and in 
April 2007, after the August 2004 rating decision currently on 
appeal.  The Veteran's claims were readjudicated in supplemental 
statements of the case issued in May 2008, March 2009, and in 
July 2010, after all VCAA-compliant notice had been provided.  
Because the appellant's claims are being denied in this decision, 
any question as to the appropriate disability rating or effective 
date is moot.  See Dingess, 19 Vet. App. at 473.

VA also has satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service, private, and 
VA treatment records have been associated with the claims folder.  
VA afforded the appellant an opportunity to appear for a hearing.  
The appellant testified before a DRO in August 2005.  
Additionally, VA afforded the appellant examinations and obtained 
a medical opinion on his behalf.  The Board notes that this case 
has been remanded several times to ensure the adequacy of the VA 
examination and opinion.  The recent VA examination dated 
September 2009 in conjunction with the January 2010 addendum is 
adequate as it reflects a pertinent medical history, review of 
the documented medical history, clinical findings, a diagnosis, 
and an opinion supported by a medical rationale.  The opinion 
answers the questions posed by the Board on prior remand and 
includes a rationale.  It is noted that the adequacy of this 
examination and addendum has not been challenged by either the 
appellant or his representative.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).  There is no competent evidence, other 
than the Veteran's statements, which indicates that the 
circulatory disability of the right lower extremity may be 
associated with service.  Nor is there any competent evidence 
that the circulatory disability of the left lower extremity may 
be associated with service, including as secondary to a service-
connected disability.  The Veteran is not competent to testify as 
to etiology of either of these disabilities as they require 
medical expertise to diagnose.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.

Service Connection

Initially, the Board notes the appellant does not assert that his 
claimed circulatory problems of the lower extremities are a 
result of combat.  Therefore, the provisions of 38 U.S.C.A. § 
1154(b) are not for application in this matter.

Compensation may be awarded for disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131.  Service connection basically means that the facts, 
shown by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces, or if preexisting such service, was aggravated 
therein. 38 C.F.R. § 3.303.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Pursuant to 38 C.F.R. § 3.310 (a), a "disability which is 
proximately due to or the result of a service-connected disease 
or injury shall be service connected."  See Evans v. West, 12 
Vet. App. 22, 29 (1998) (Noting requirements for establishing 
service connection on a secondary basis).  In order to establish 
a secondary service connection claim, the claimant must show: (1) 
the existence of a current secondary disability; (2) the 
existence of a service-connected disability; and (3) evidence 
that the service-connected disability proximately caused the 
secondary disability.  38 C.F.R. § 3.310 (a). A claimant may also 
establish secondary service connection by demonstrating that his 
current (secondary) disability became aggravated or worsened by 
the already service connected disorder.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (holding that when aggravation of a 
Veteran's nonservice-connected [secondary] condition is 
proximately due to or the result of a service-connected 
condition, such Veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation);  Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996) ("Additional disability 
resulting from the aggravation of a nonservice-connected 
[secondary] condition by a service- connected condition is also 
compensable under 38 C.F.R. § 3.310 (a)").  The Board notes that 
38 C.F.R. § 3.310 was amended on September 7, 2006 (effective 
October 10, 2006).  The amendment is to be applied prospectively 
as it is more restrictive; it is not for application in the 
present claim since the appellant filed his claim prior to the 
amendment of 38 C.F.R. § 3.310.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (finding that new regulations cannot be 
applied to pending claims if they have impermissibly retroactive 
effects).

Factual Background

The service treatment records reflect that the Veteran was seen 
for complaints of leg cramps in July 1977.  He stated that he ran 
five miles every day for the past week.  The impression was 
strained tendons in the lower extremities.  In March 1978, the 
Veteran complained of sore legs and feet.  He stated that his 
legs fell asleep.  The Veteran also reported leg cramps at night 
while sleeping.  The impression was numbness in the lower legs of 
questionable etiology.  

In April 1979, the Veteran complained of pain and numbness in the 
right lower leg.  The impression was no finding, strenuous 
examination was within normal limits.  In May 1979, the Veteran 
complained of pain and swelling in the right lower leg after 
running.  

Report of separation examination dated June 1989 reflects normal 
clinical examination.  The medical history portion of that 
examination reflects a positive history for cramps in the legs.  
The examiner noted that there had been a negative work-up for 
cardiac etiology in November 1988, and no symptoms since.

Post service medical records show that the Veteran was admitted 
to Rio Vista Rehabilitation hospital on July 21, 2003, status 
post craniotomy due to left aneurysm, status post right knee 
surgery, and to rule out deep venous thrombosis.  Following an 
evaluation on July 22, 2003, the Veteran was diagnosed with 
swelling of the right lower extremity, possible deep vein 
thrombosis.  That same day, he was transferred to another 
facility with the following diagnoses: Deep venous thrombosis, 
popliteal, right lower extremity; recent cerebral aneurysm 
clipping with hemorrhage, left middle cerebral; inability to 
coagulate; for vena cava filter.  He subsequently underwent an 
inferior vena cavagram with vena cava filter placement.

A September 2004 ultrasound duplex color flow study of the lower 
extremity veins showed an impression for normal exam.

At an RO videoconference hearing in August 2005, the Veteran 
testified that his knees often became swollen during basic 
training.  The Veteran indicated that he was regularly placed on 
limited duty due to his circulation problems in his knees.  He 
stated that his knees would swell up and he would be unable to 
walk due to pain in his feet.  The Veteran stated that he had no 
problems with his legs prior to military service.  The Veteran 
reported having surgery on his right knee in May 2003, shortly 
before he suffered the aneurysm.  The Veteran also maintained 
that the swelling in his knees impairs the circulation below the 
knee and causes pain in the legs.  He attributes his circulation 
problem to the right knee surgery.

SSA records show that the Veteran had a primary diagnosis for 
cognitive disorder.  These records show that the Veteran is 
permanently disabled due to cerebral aneurysm, organic mental 
disorder, and cognitive disorder.  The medical records include 
copies of private medical records showing diagnoses for deep vein 
thrombosis, status post inferior vena cava filter placement.

A June 2006 ultrasound duplex color flow study of the lower 
extremity veins shows an impression of no significant hemodynamic 
abnormalities seen.

Report of VA examination dated 2007 reflects, right and left 
knee, patellofemoral syndrome and degenerative joint disease-
mild on the right and moderate on the left.

Report of VA examination dated January 2009 reflects, by history, 
numbness of the lower extremities since service, and surgery on 
the hips and right knee post service.  He reported frequent 
swelling of the lower extremities.  Objectively, there was 
pretibial edema with tenderness of the lower extremities.  It was 
noted that an ultrasound Duplex color flow of the lower 
extremities was performed in July 2006, which showed no 
hemodynamic abnormalities.  On a January 2009 ultrasound Duplex 
color flow of the lower extremities, the impression was "Both 
sides show monophasic wave forms in the dorsalis pedis arteries.  
Rapid pulse noted.  No major change since previous study."   The 
diagnosis was circulatory disorder of the lower legs, not found.  
The examiner commented that:

The appellant has no circulatory problem of the 
lower extremities.  His physical examination shows 
good pulses of the dorsalis pedis and posterior 
tibialis.  His color flow Doppler ultrasound shows 
no hemodynamic abnormalities.  His numbness and 
swelling of the lower extremity is not due to a 
circulatory problem.

Report of VA examination dated September 2009 reflects, by 
history, right leg swelling in service and a 2003 diagnosis for 
deep vein thrombosis.  He reported constant swelling of the right 
leg, occasional swelling of the left leg, and an ache/sharp pain 
with cramping in the right lower leg and thigh.  The Veteran's 
medical history is included in the report of examination, and the 
examiner noted review of the claims folder.  Examination of the 
lower extremities was performed and the clinical findings are 
documented int the report of examination.  Ultrasound duplex 
color flow study of the lower extremity veins showed normal 
sonovenogram; negative for deep venous thrombosis.  The diagnosis 
was deep vein thrombosis of the right lower extremity, status 
post vena cava filter; and normal left lower extremity.  The 
examiner opined that the deep vein thromboses of the leg are 
"less likely than not related to complain of right leg pain in 
1978," and that this was also "less likely than not aggravated 
by service-connected right condition."  The rational was as 
follows:  

Deep vein thrombosis occurs when a blood clot 
forms in the veins that are deep in the body, 
often in the legs.  Deep vein thrombosis as noted 
in July 2003 was an acute process.  At that time, 
the Veteran was bedridden secondary to 
subarachnoid hemorrhage.  The more likely 
etiology for the deep venous thromboses was the 
prolonged bed rest or the long hospital stay.

In an addendum to this report dated January 2010, the examiner 
reasoned that, because there is no record showing circulatory 
abnormalities prior to 2003, the Veteran's in-service complaints 
were more likely than not associated with a muscular/neurological 
condition that resolved.  The examiner reiterated that there is 
no circulatory disorder of the left lower extremity, and that the 
right leg circulatory disorder-deep vein thromboses-was less 
likely than not related to complaints in service between 1977 and 
1979; and that a right leg circulatory disorder is not aggravated 
by service-connected right knee disability.  The examiner 
restated his rationale as reported in September 2009.



Analysis

The Board finds that the preponderance of the evidence is against 
service connection for a circulatory disorder of the lower 
extremities on a direct basis, and that service-connection for a 
circulatory disorder on a secondary basis for the left lower 
extremity is not warranted.  Although the Veteran had lower 
extremity complaints in service, the evidence shows no diagnosis 
for a circulatory disorder in service.  Furthermore, the evidence 
shows that the post service diagnoses for deep vein thromboses of 
the right lower extremity is less likely than not related to 
service, including the in-service leg complaints and findings.

The Board assigns greater probative value to the medical opinions 
of record than to the opinions of the Veteran and his 
representative.  In some circumstance, lay evidence constitutes 
competent evidence to establish a medical fact, such as hearing 
loss or pain.  Layno v. Brown, 6 Vet.App. 465, 469 (1994); see 
also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Here, the 
Board finds that the question of whether the Veteran had a 
circulatory disability rather than a muscular or neurological 
problem in service, or whether the post service findings for deep 
vein thromboses of the right leg are related to service, 
including the leg complaints and findings in service, is a 
complex medical issue that is beyond the realm of a layman's 
competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a Veteran is competent to 
provide a diagnosis of a simple condition such as a broken leg, 
but not competent to provide evidence as to more complex medical 
questions).  Therefore, the claim for a circulatory disability of 
the right lower extremity is denied on a direct service 
connection basis. 

With regard to the left lower extremity, the Board has considered 
the claim on a direct basis and on the basis of 38 C.F.R. 
§ 3.310.  A circulatory disability of the left lower extremity is 
not shown, however.  The September 2009 VA ultrasound duplex 
color flow study of the lower extremities showed an impression 
for normal left lower extremity.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that section 1110 of the statute requires the existence 
of a present disability for VA compensation purposes); see also 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); McClain v. Nicholson, 21 Vet. App. 319 
(2007).  Therefore, absent any evidence of a current circulatory 
disability of the left lower extremity, service connection for a 
circulatory disability of the left lower extremity must be denied 
on a direct and secondary service connection basis.  See 
38 C.F.R. §§ 3.303, 3.310.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a circulatory disability of 
the right lower extremity is denied on direct basis.

Entitlement to service connection for a circulatory disability of 
the left lower extremity, including as secondary to a service-
connected disability, is denied.


REMAND

The Veteran also contends that his circulatory disability of the 
right lower extremity was caused or aggravated by a service-
connected disability.  He specifically has contended that his 
service-connected right knee disability caused or aggravated a 
circulatory disability of the right lower extremity.

This case has been remanded on multiple occasions for the purpose 
of obtaining a medical opinion with a supporting rationale.  The 
most recent medical opinion of September 2009 and the addendum of 
January 2010 did not provide a rationale for the opinion that 
right leg deep vein thromboses was not aggravated by service-
connected right knee disability.  There was no discussion of 
whether there had been any increase in severity of deep vein 
thromboses of the right lower extremity proximately due to or the 
result of service-connected right knee disability. 

A medical opinion must support its conclusion with an analysis 
the Board can consider and weigh against other evidence in the 
record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
Therefore, the Board finds that the September 2009 VA examination 
report along with the January 2010 addendum is inadequate with 
regard to the issue of whether the Veteran's circulatory 
disability of the right lower extremity was caused or aggravated 
by a service-connected disability and must be returned.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that 
a remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  The Board 
requested a rationale for the medical opinion as part of the 
prior remand in July 2009 and none was given.  An inadequate 
examination also frustrates judicial review.  Hicks v. Brown, 8 
Vet. App. 417, 422 (1995).  It was error for the RO/AMC to re-
certify this appeal to the Board in August 2010 without complying 
with the July 2009 remand instructions.  Given this error, 
another remand is required.

Accordingly, the case is REMANDED for the following action:

1.  The report of examination dated September 
2009 with the January 2010 addendum should be 
returned to the VA examiner for a complete 
rationale to support his conclusion that deep 
vein thromboses of the right leg is "less 
likely than not aggravated by service-connected 
right condition."  

2.  Review the September 2009 VA examination 
report, including the January 2010 addendum and 
the addendum prepared in response to this 
REMAND, after completion to ensure that all 
questions asked of the examiner were answered 
to the extent possible.  If they were not, 
return the claims folder to the examiner and 
request that the questions to answered so that 
the report is adequate for rating purposes.

3.  Thereafter, readjudicate the Veteran's 
claim of service connection for a circulatory 
disability of the right lower extremity as 
secondary to a service-connected disability.  
If the benefits sought on appeal remain denied, 
the Veteran and his service representative 
should be provided a supplemental statement of 
the case.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


